IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MATTHEW JOSEPH DETTLE,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1382

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 15, 2016.

An appeal from the Circuit Court for Alachua County.
Robert Groeb, Judge.

Gilbert A. Schaffnit, Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant raises five issues on appeal, only one of which has merit. Based

on our recent opinion in Hamilton v. State, 163 So. 3d 1277 (Fla. 1st DCA 2015),

we find that Appellant’s convictions for both traveling to meet a minor after
solicitation, in violation of section 847.0135(4)(a), Florida Statutes, and for use of

a two-way communications device in the commission of a felony, in violation of

section 934.215, Florida Statutes, violate double jeopardy under the facts of this

case. See also Holt v. State, 173 So. 3d 1079 (Fla. 5th DCA 2015); Holubek v.

State, 173 So. 3d 1114 (Fla. 5th DCA 2015). 1

      We affirm Appellant’s convictions for travelling to meet a minor after using

a computer to solicit the minor, under section 847.0135(4) and for using a

computer or other device capable of electronic data storage to solicit a person

believed to be a child to commit an illegal act, in violation of section

847.0135(3)(a), Florida Statutes, because the illegal acts solicited are separate

illegal acts in this case. Accordingly, this case is distinguished from State v.

Shelley, 176 So. 3d 914 (Fla. 2015), where the illegal acts solicited from the

supposed minor were the same.         We vacate the conviction and sentence for

violation of section 934.215 and remand for correction of the criminal punishment

code scoresheet and resentencing with the corrected scoresheet.

      AFFIRMED in part, REVERSED in part, and REMANDED with

instructions.

BENTON, LEWIS, and BILBREY, JJ., CONCUR.



1
 All of the cases cited herein were decided after the trial and sentencing of
Appellant.
                                     2